                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

KATRINA A. WILLIAMS,                     )
                                         )
                Plaintiff,               )
                                         )
v.                                       )      Case No. 2:18-cv-2096
                                         )
UNITEDHEALTH GROUP,                      )
                                         )
                Defendant.               )

                                        ORDER

        The pro se plaintiff, Katrina Williams, has filed an amended motion (ECF No. 159)

seeking to compel defendant’s discovery responses to her requests for production and

second set of interrogatories. Defendant opposes the motion, arguing it has produced

responsive documents and answered the interrogatories, while maintaining several of its

objections.1     For the reasons discussed below, the court grants the motion as to

Interrogatory No. 7. The court otherwise denies plaintiff’s motion.

Background

        On August 8, 2019, plaintiff served her request for production of documents.2 On

August 16, 2019, she served her second set of interrogatories.3 Defendant, after receiving




1
    ECF No. 164.
2
    ECF No. 113.
3
    ECF No. 117.

O:\ORDERS\18-2096-HLT-159.DOCX
an extension of time, served responses on September 23 and 30, 2019, respectively. 4

Plaintiff filed a motion to compel on October 14, 2019,5 but because she did not confer

with defendant, the court denied the motion without prejudice.6 Plaintiff filed another

motion to compel on December 6, 2019,7 then filed an amended motion to compel on

December 13, 2019.8

        Fed. R. Civ. P. 37(a)(1) requires that motions to compel “include a certification that

the movant has in good faith conferred or attempted to confer with the person or party

failing to make disclosure or discovery in an effort to obtain it without court action. The

court evaluates all the surrounding circumstances to determine whether the movant’s

efforts to confer were reasonable.9

        Altogether, plaintiff moves to compel supplemental responses to eleven requests for

production and five interrogatories. The substance of plaintiff’s motion focuses on the

interrogatories and does not include specific arguments as to the requests for production.

But plaintiff attaches as an exhibit an e-mail between her and defense counsel, wherein the



4
    ECF No. 130 and 132.
5
    ECF No. 143.
6
    ECF No. 154.
7
    ECF No. 157.
8
    ECF No. 159.
9
 Activision TV, Inc. v. Carmike Cinemas, Inc., No. 14-208-JWL, 2014 WL 789201, at *2
(D. Kan. Feb. 26, 2014).


                                              2
requests for production are listed, along with plaintiff’s “justification of request,”

defendant’s responses, and plaintiff’s responses to defendant. Because of the formatting

and the font used, as well as the content, the court construes “plaintiff’s responses” in ECF

No. 159-3 as her substantive arguments in her motion to compel regarding those requests

for production. The parties conferred about their discovery disputes at least three times

before filing the instant motion.10 Because defendant has not objected that plaintiff failed

to confer about any discovery responses, the court finds the parties’ efforts to confer were

reasonable. The court moves to the merits of plaintiff’s motion.

Standard

         The court must construe plaintiff’s pleadings liberally and apply a less stringent

standard than that which is applicable to attorneys.11 However, a pro se party “is not

excused from complying with the rules of the court.”12 The Federal Rules of Civil

Procedure provide the general limits on the scope of discovery. Although there’s a

presumption in favor of disclosure of information, discovery is limited to information that

is “relevant to any party’s claims or defense and proportional to the needs of the case.”13




10
     ECF No. 159 at 2; ECF No. 164 at 1.
11
  Sullivan v. HCA Healthcare, Inc., No. 19-2034-JAR-TJJ, 2019 WL 4034473, at *3 (D.
Kan. Aug. 27, 2019).
12
     Id. (quoting Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994)).
13
     Fed. R. Civ. P. 26(b)(1).
                                              3
Relevance is still to be “construed broadly to encompass any matter that bears on, or that

reasonably could lead to other matters that could bear on” any party’s claim or defense.14

         The proportionality standard moved to the forefront of Fed. R. Civ. P. 26(b) when

the rule was amended in 2015, which reinforced the need for parties to focus on the

avoidance of undue expense to the parties.15 The proportionality standard takes into

account “the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of

the discovery in resolving the issues, and whether the burden or expense of the proposed

discovery outweighs its likely benefit.”16 One central purpose of its inclusion is to

“encourage judges to be more aggressive in identifying and discouraging discovery

overuse.”17

Defendant Has Produced Responsive Documents to Requests (Request Nos. 1, 2, 5, 13)

         For four requests for production, defendant asserts it has already produced

substantive responses. The court reproduces the requests below for reference:

                REQUEST NO. 1: Please provide Plaintiff with production all
                conversations conveyed between Maxwell Thompson and


14
 Gilmore v. L.D. Drilling, Inc., No. 16-CV-2416-JAR-TJJ, 2017 WL 2439552, at *1 (D.
Kan. June 6, 2017).
15
 Frick v. Henry Indus., Inc., No. 13-2490-JTM-GEB, 2016 WL 6966971, at *3 (D. Kan.
Nov. 29, 2016).
16
  Fed. R. Civ. P. 26(b)(1); In re EpiPen (Epinephrine Injection, USP) Mktg., Sales
Practices & Antitrust Litig., No. 17-MD-2785-DDC-TJJ, 2018 WL 1440923, at *1 (D.
Kan. Mar. 15, 2018).
17
     Fed. R. Civ. P. 26(b) advisory committee’s note to 2015 amendment.

                                             4
               Katrina Williams via Cisco Jabber/Instant Messenger from
               September 2016 through July 2017.

               REQUEST NO. 2: Please provide Plaintiff with production all
               conversations conveyed between Stephanie Mochamer and
               Katrina Williams via Cisco Jabber/Instant Messenger from
               September 2016 through July 2017.

               REQUEST NO. 5: Provide Plaintiff honest and accurate details
               of the cost savings project that occurred in 2016 which
               revolved around internal approval for IMRT and Chemo PA
               case reviews assigned to Katrina Williams and Joshua Curtis
               during their first year and compare the ratio of cases completed
               by each coordinator and show what were quality scores for
               performance during their first nine months.

               REQUEST NO. 13: Please provide all of the email
               correspondences between Mark Marklein, Mark Freidman and
               Katrina Williams in which Katrina Williams requests
               clarification, updates or complaints about quality, work
               environment, training inconsistencies, resources and job-
               related updates and/or improvements.

         The court will not reproduce the entirety of defendant’s objections and plaintiff’s

responses here; they can be found in documents ECF No. 164 and ECF No. 159-3. For

Request Nos. 1 and 2, defendant represents it has produced relevant screenshots of Cisco

Jabber/Instant Messenger messages exchanged between plaintiff and the named co-

workers.18 Defendant’s e-discovery director represents by affidavit that defendant does not

store these instant messages.19 Rather, the only way the messages are preserved is if a

party screenshots the message.20        Defendant previously produced nine responsive


18
     ECF No. 164 at 4; ECF No. 159-3 at 1-2.
19
     ECF No. 164-1.
20
     ECF No. 164 at 5.
                                               5
documents captured by screenshot.21 All responsive documents that exist have been

produced.

           Similarly, defendant produced documents responsive to Request No. 5, including

QA auditing worksheets that include the objective results of audits for plaintiff and another

co-worker, Josh Curtis.22 In response to Request No. 13, defendant produced e-mail

correspondences between plaintiff, Mark Marklein, and Mark Freidman where plaintiff

“sought clarification about her job duties, inquired or commented about training

inconsistencies, or in which her job performance was discussed.”23

           Defendant has adequately produced the relevant documents for Request Nos. 1, 2,

5, 13. In her responses, plaintiff re-asserts her requests, without offering any additional

support for her argument. At this stage, there is no evidence that there is any additional

relevant information defendant is withholding. Without such evidence, the court “cannot

compel the production of documents have not been uncovered after a reasonable search.”24

If, at a later stage, it is revealed responsive documents exist but were intentionally not

found or produced by defendants, plaintiff may pursue sanctions. Based on the record, that

is not the case now. The court therefore denies plaintiff’s request.




21
     Id.
22
     Id. at 6.
23
     Id. at 6-8.
24
 Sprint Commc'ns Co., L.P. v. Comcast Cable Commc'ns, LLC, No. 11-2684-JWL, 2014
WL 11516516, at *2 (D. Kan. Nov. 20, 2014).
                                              6
Defendant Has Adequately Responded to Requests Nos. 3 and 11

         For two requests, defendant asserts it does not have responsive documents in its

control. In her e-mail response, plaintiff restates her requests, without offering any

additional support for her argument, or even contesting defendant’s representation that the

responsive documents do not exist. The two requests read:

               REQUEST NO. 3: Please provide Plaintiff with production of
               all the recording transcript of the Bi-Monthly CBE (Clinical
               Business Enablement) Meeting which was conducted in July
               and/or August of 2017, and hosted by Mark Friedman.

               REQUEST NO. 11: Please provide a full transcript of the video
               and audio recordings of the Monthly Culture Ambassador
               meetings March, April June and October 2017.

         Defendant asserts it has no responsive documents in its reasonable custody and

control and provides an affidavit from its former Vice President of Clinical Auditing to that

effect.25 Again, there is no evidence additional relevant information exists, nor does

plaintiff make that argument. The court therefore finds defendants’ production sufficient

and denies plaintiff’s requests.

Defendant Has Adequately Answered Interrogatory Nos. 10, 11, 15

         Plaintiff moves to compel supplemental answers to three interrogatories where

defendant represents it has provided answers in full.

               INTERROGATORY 10: If defendant contends that the
               conduct alleged in plaintiff’s complaint would not be offensive
               to a reasonable person, state with particularity all facts
               supporting the contention.



25
     ECF No. 164-2.
                                             7
                 INTERROGATORY 11: If defendant contends that plaintiff
                 warranted the biases from Team Lead and Supervisors in
                 grading, training and performance evaluations alleged in
                 plaintiff’s complaint, state with particularity all facts
                 supporting the contention.

           Defendant objects to the interrogatories as vague, ambiguous, and unintelligible.26

Defendant then reiterates its positions that “plaintiff was not subjected to the sex, religious,

or race-based discrimination or harassment as alleged in her Second Amended Complaint”

and that “plaintiff’s job performance was measured by objective case metrics.” 27 In

plaintiff’s motion, she restates several of her factual assertions, legal theories, and claimed

damages. However, she fails to include any persuasive authority to support her request of

all facts supporting the contention, nor does she clarify the interrogatory to address

defendant’s vague and ambiguous objections. Again in her reply, plaintiff restates some

of the previous communication with defendant’s employees and defense counsel but does

not respond to defendant’s objections to the interrogatories themselves.

           The court agrees the interrogatories are vague and ambiguous in their wording.

Further, the interrogatories are overbroad. Interrogatories may ask for supporting facts,

but asking for a narrative account of a party’s case is generally objectionable. 28 That is,

asking for every conceivable detail and fact concerning the entire case is unduly




26
     ECF No. 164 at 9.
27
     Id.
28
  Allianz Ins. Co. v. Surface Specialties, Inc., No. CIV.A.03-2470-CM-DJW, 2005 WL
44534, at *8 (D. Kan. Jan. 7, 2005).
                                                8
burdensome or overly broad.29 The interrogatories here are not tailored to a particular

allegation or defense; rather, they broadly seek support for general conclusions as restated

by plaintiff, which are vague and ambiguous on their own. To the extent plaintiff seeks

further supplementation, the court sustains defendant’s objections.

Requests Nos. 9 and 10

       Defendant mentions Request Nos. 9 and 10 in its response to plaintiff’s motion as

requests for which plaintiff is seeking to compel responses. However, defendant does not

include the text or its objections in the body of its response, nor does plaintiff raise these

requests specifically in her motion to compel.          In the exhibit containing e-mail

communication regarding defendant’s objections, the numbering system used is not the

same as the numbering system in the original discovery requests. The court therefore does

not have these requests for production to review and no party has raised them specifically

in the briefing. The court therefore construes any dispute over these two requests for

production as resolved.

Remaining Requests

       The remaining requests and interrogatories at issue are ones where defendant stands

on its relevance and overbreadth objections.        When the information sought appears

relevant, the objecting party has the burden to establish the lack of relevance by




29
 Id.; Heartland Surgical Specialty Hosp., LLC v. Midwest Div., Inc., No. 05-2164-MLB-
DWB, 2007 WL 2192860, at *2 (D. Kan. July 25, 2007).



                                              9
demonstrating the requested discovery “(1) does not come within the scope of relevance as

defined by Fed. R. Civ. P. 26(b)(1), or (2) is of such marginal relevance that the potential

harm occasioned by discovery would outweigh the ordinary presumption in favor of broad

discovery.”30 Defendant, as the objecting party, has the burden of showing how these

discovery requests are objectionable.31 When relevance is not readily apparent, the party

seeking discovery has the burden of showing the requests are relevant.32 Determinations

of relevance are made on a case-by-case basis.33

Request No. 4

           Request No. 4 reads:

                  Please provide Plaintiff with production of all the hourly salary
                  amounts of all of the staff and employees on the PCS
                  (Physician Services Coordinator) Team from January 2016 to
                  January 2018.

           Defendant objects that this salary information is not relevant to plaintiff’s claims

because she hasn’t made any allegations of disparate treatment with respect to pay.34




30
  Crumpley v. Associated Wholesale Grocers, Inc., No. 16-2298-DDC-GLR, 2017 WL
1545668, at *2 (D. Kan. Apr. 28, 2017); N.U. v. Wal-Mart Stores, Inc., No. 15-4885-KHV,
2016 WL 3654759, at *1 (D. Kan. July 8, 2016).
31
  N.U. v. Wal-Mart Stores, Inc., No. 15-4885-KHV, 2016 WL 3654759, at *1 (D. Kan.
July 8, 2016).
32
 Gilmore v. L.D. Drilling, Inc., No. 16-CV-2416-JAR-TJJ, 2017 WL 2439552, at *2 (D.
Kan. June 6, 2017).
33
     Id.
34
     ECF No. 164 at 5-6.
                                                 10
Defendant further objects that this request is overly broad and unduly burdensome. 35 The

court agrees. Plaintiff’s lawsuit involves claims of discrimination and harassment based

on race, gender, and religion.36 She has not alleged pay disparity. The relevance of all

hourly salary amounts of all staff and employees is overly broad, and that information is

not relevant to plaintiff’s claims on its face. Plaintiff asserts her pay grade was changed

unexpectedly and she was unaware of her salary before starting her new position. 37 But

plaintiff has not met her burden to demonstrate how the salaries of all other employees on

a particular team are relevant to her claims. The court denies plaintiff’s request.

Request No. 7

          Request No. 7 reads:

                   Please provide an itemized report of Katrina Williams’s
                   employer matched monetary donations provided to 501(c)(3)
                   Organizations from 2015 and 2017 as stored on the
                   UnitedHealth Group’s Benevity website.

          Defendant objects that information about plaintiff’s 501(c)(3) contributions is not

relevant to plaintiff’s claims.38 The court agrees. Plaintiff’s lawsuit involves claims of

discrimination and harassment based on race, gender, and religion. 39 The relevance of

plaintiff’s charitable contributions is not relevant to plaintiff’s claims on its face. Plaintiff



35
     Id. at 5-6.
36
     See ECF No. 41.
37
     ECF No. 159-3 at 2.
38
     ECF No. 164 at 6-7.
39
     See ECF No. 41.
                                               11
asserts this information is relevant to show “her focus on Christian principles, rather than

selfish ambition.”40 The court is not persuaded this information is relevant and therefore

denies plaintiff’s request.

Request No. 12

         Request No. 12 reads:

                Please provide the details of the Green Belt cost savings project
                that Optum Rx employee, Sarah Katzer was working on in
                2016 and 2017.

         Defendant objects that information about another employee’s project is not relevant

to plaintiff’s claims.41      Defendant also objects that the request is vague and seeks

confidential information from non-parties. Plaintiff states Ms. Katzer sat next to her in the

office and “informed [plaintiff] of the libel and slander” in the office.42 But plaintiff has

not shown how the details of a project she worked on are relevant to those conversations

or the claims of plaintiff’s case. The court denies plaintiff’s request.

Interrogatory No. 7

         Interrogatory No. 7 states:

                If defendant has a written policy prohibiting sexual harassment
                in the workplace, identify the following: (a) The effective date
                of the policy. (b) The exact terms of the policy. (c) Each
                individual, by name and job title, responsible for formulating
                the policy. (d) The consequences for violating the policy. (e)
                The manner in which employees are informed of the policy. (f)


40
     ECF No. 159-3 at 3.
41
     ECF No. 164 at 7.
42
     ECF No. 159-3 at 5.

                                               12
                 The person to whom a complaint of sexual harassment should
                 be made. (g) The form a complaint of sexual harassment should
                 take.

          Defendant objects to the interrogatory as overly broad, unduly burdensome, and not

reasonably calculated to lead to the discovery of admissible evidence. 43         However,

defendant has already provided responses to subparts (a), (b), (d), (f), and (g) by producing

a copy of its sexual harassment policy and has supplemented its response to note that

“plaintiff received and acknowledged the handbook containing the policy.”44 Plaintiff

alleges, in part, her co-workers sexually harassed her. The interrogatory seeks information

relevant to plaintiff’s claim of harassment. Who created the sexual harassment policy and

how employees were trained on the policy are reasonably likely to be relevant to

defendant’s handling of plaintiff’s sexual harassment allegations. Responding to the

remaining subparts in full will not unduly burden defendant. Defendant shall supplement

its answer to Interrogatory No. 7 in full.

Interrogatory No. 9

          Interrogatory No. 9 states:

                 If defendant has a policy regarding consensual sexual
                 relationships among coworkers, respond as follows: (a)
                 Identify, by name and job title, each person responsible for
                 formulating the policy. (b) State the manner in which
                 employees are informed of the policy. (c) State the manner in
                 which the policy is enforced.




43
     ECF No. 164 at 8.
44
     Id. at 8.
                                              13
          Defendant objects that this interrogatory is overly broad, unduly burdensome, and

not relevant to plaintiff’s claims.45 Plaintiff responds this information is necessary “to

affirm that defendants understand what is understood as not behaviors of consensual sexual

relationships.”46 The court agrees with defendant. Plaintiff has not alleged any consensual

sexual relationship in this case, and plaintiff has not shown that a policy regarding such

relationships is relevant to her claims. The information that plaintiff seeks regarding

relationships in the workplace can be captured by other discovery requests, including the

sexual harassment policy. The court denies plaintiff’s request.

Interrogatory No. 15

          Interrogatory No. 15 states:

                   If defendant has a written policy prohibiting discrimination in
                   the form of hostile work environment in the workplace,
                   identify the following: (a) The effective date of the policy. (b)
                   The exact terms of the policy. (c) Each individual, by name and
                   job title, responsible for formulating the policy. (d) The
                   consequences for violating the policy. (e) The manner in which
                   employees are informed of the policy. (f) The person to whom
                   a complaint of sexual harassment should be made. (g) The form
                   a complaint of sexual harassment should take.

          Defendant objects that the interrogatory exceeds the number allowed under Federal

Rule 33 and the scheduling order. Moreover, defendant objects that it is duplicative of

Interrogatory No. 7, to which defendant produced responsive documents. 47              The court




45
     Id. at 8-9.
46
     ECF No. 159-1 at 2.
47
     ECF No. 164 at 9-10.
                                                  14
agrees that defendant’s answer to Interrogatory No. 7 sufficiently covers the information

requested in Interrogatory No. 15 and sustains defendant’s objection.

       IT IS THEREFORE ORDERED that plaintiff’s motion (ECF No. 159) is granted in

part and denied in part. Defendant shall supplement its answer to Interrogatory No. 7 in

full by February 18, 2020. For all other requests, plaintiff’s motion is denied.

       Dated February 3, 2020, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                          James P. O=Hara
                                          U.S. Magistrate Judge




                                            15
